—Appeal by defendant from a judgment of the County Court, Westchester County (Aurnou, J.), rendered October 26, 1977, convicting him of rape in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.Judgment affirmed.We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.